UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2007 £ TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000- 52630 GLOBAL INK SUPPLY CO. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 256 S. Robertson Boulevard Beverly Hills, CA 90211 (Address of principal executive offices) 310-901-8252 (Issuer's telephone number) 346 East 6th Street North Vancouver, BC Canada, V7L1Z3 (Former name, former address and former fiscal year, if changed since last report) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,850,000 shares of Common Stock, as of January 12, 2008. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): YesTNo£ Transitional Small Business Disclosure Format (check one): Yes£NoT 1 GLOBAL INK SUPPLY CO. Page PART 1 – Financial Information Item 1 – Unaudited Financial Information: Balance Sheet as of November 30, 2007 3 Statements of Operations for the Three Months Ended November 30, 2007 and 2006 4 Statements of Operations for the Six Months EndedNovember 30, 2007 and 2006 and For the Period from November 4, 2004 (Inception) through November 30, 2007 5 Statement of Stockholders’ Deficitfor the Period from November 4, 2004 (Inception) through November 30, 2007 6 Statements of Cash Flows for the Six Months EndedNovember 30,2007 and 2006and for the Period from November 4, 2004 (Inception) through November 30, 2007 7 Notes to theUnaudited Financial Statements 8 Item 2 - Management’s Discussion and Analysis or Plan of Operation 10 Item 3Controls and Procedures 15 PART II - Other Information (Items 1-6) 16 2 Table of Contents GLOBAL INK SUPPLY CO. (A Development Stage Company) Balance Sheet November 30, 2007 (Unaudited) ASSETS Current Assets: Cash $ 4,030 Total current assets 4,030 TOTAL ASSETS $ 4,030 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ 6,362 Total current liabilities 6,362 Stockholders' Deficit: Common stock: $0.0001 par value; 25,000,000 shares authorized; 7,850,000 shares issued and outstanding 785 Additional paid-in capital 35,015 Deficit accumulated during thedevelopment stage (38,132 ) Total stockholder’s deficit (2,332 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,030 See accompanying notes to the financial statements. 3 Table of Contents GLOBAL INK SUPPLY CO. (A Development Stage Company) Statements of Operations For the Three Months Ended November 30, 2007 and 2006 (Unaudited) 2007 2006 Revenues $ - $ - Cost of revenues - - Gross profit - - Operating expenses: General and administrative 5,486 7,113 Professional fees 1,000 - Total Operating Expense 6,486 7,113 Net loss $ (6,486 ) $ (7,113 ) Net loss per common share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding – basic and diluted 7,850,000 7,223,626 See accompanying notes to the financial statements. 4 Table of Contents GLOBAL INK SUPPLY CO. (A Development Stage Company) Statements of Operations (Unaudited) Six Months Ended November 30, 2007 Six Months Ended November 30, 2006 For the period from November 4, 2004 (Inception) through November 30, 2007 Revenues $ - $ - $ 10,130 Cost of revenues 7,556 Gross profit - - 2,574 Operating expenses: General and administrative 6,272 7,214 9,136 Professional fees 5,250 - 31,570 Total Operating Expense 11,522 7,214 40,706 Net loss $ (11,522 ) $ (7,214 ) $ (38,132 ) Net loss per common share -basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding – basic and diluted 7,850,000 7,161,475 See accompanying notes to the financial statements. 5 Table of Contents GLOBAL INK SUPPLY CO. (A Development Stage Company) Statement of Stockholders’ Deficit For the Period from November 4, 2004 (Inception) through November 30, 2007 (Unaudited) Common Shares Amount Additional Paid-in Capital Deficit Accumulated During the Development Stage Total Balance, November 4, 2004 (inception) - $ - $ - $ - $ - Common stock issued for cash at $0.0008 per share February 28, 2005 5,000,000 500 3,500 4,000 Net loss (8,756 ) (8,756 ) Balance, May 31, 2005 5,000,000 500 3,500 (8,756 ) (4,756 ) Common stock issued for cash at $0.0008 per shareJune 28, 2005 2,100,000 210 16,590 16,800 Net income 4,663 4,663 Balance, May 31, 2006 7,100,000 710 20,090 (4,093 ) 16,707 Common stock issued for cash at $0.02 per shareNovember 15, 2006 750,000 75 14,925 15,000 Net loss (22,517 ) (22,517 ) Balance, May 31, 2007 7,850,000 785 35,015 (26,610 ) 9,190 Net loss (11,522 ) (11,522 ) Balance, November 30, 2007 7,850,000 $ 785 $ 35,015 $ (38,132 ) $ (2,332 ) See accompanying notes to the financial statements. 6 Table of Contents GLOBAL INK SUPPLY CO. (A Development Stage Company) Statements of Cash Flows (Unaudited) Six Months Ended November 30,2007 Six Months Ended November 30, 2006 For the periodfrom November 4, 2004 (Inception) through November 30,2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (11,252 ) $ (7,214 ) $ (38,132 ) Adjustments to reconcile net loss to net cash used in operating activities Bad debt expense 5,486 - 5,486 Increase in accounts receivable - - (5,486 ) Increase in accounts payable and accrued expenses 290 399 6,362 Net Cash Used In Operating Activities (5,746 ) (6,815 ) (31,770 ) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock - 15,000 35,800 NET INCREASE (DECREASE) IN CASH (5,746 ) 8,185 4,030 CASH AT BEGINNING OF PERIOD 9,776 17,808 - CASH AT END OF PERIOD $ 4,030 $ 25,993 $ 4,030 See accompanying notes to financial statements. 7 Table of Contents GLOBAL
